IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                        NO. WR-81,549-01



                       EX PARTE LYNDON ANDERSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 11F0921-102 IN THE 102ND DISTRICT COURT
                           FROM BOWIE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to sixty years’ imprisonment.

        Applicant contends that he was deprived his right to file an appeal. The trial court has signed

findings of fact stating that Applicant was unable to timely file an appeal and recommends Applicant

be allowed to proceed with an out-of-time appeal.
                                                                                                     2

       The trial court has recommended that Applicant be granted relief. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 11F0921-102 from the 102nd Judicial District Court of Bowie County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the

sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: July 23, 2014
Do Not Publish